Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-20 have been withdrawn.
Claims 1-11 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more

Step 1 of the Alice/Mayo Test
Claims 1-11 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-11, recites: A method of implementing a resource management system in a healthcare facility, comprising: 
using a first health data to develop a model to predict a first resource requirement; 
assessing a predictive ability of the model by applying a second health data to the model to predict a second resource requirement and comparing the second resource requirement to a known resource requirement; 
informationally coupling the model with a database of health data for the healthcare facility, wherein the database includes contemporaneous data from the healthcare facility; and 
implementing the resource management system comprising the model in the healthcare facility.

The Examiner submits that the foregoing underlined limitations constitute: “organizing human activity” because determining a path length amounts to managing human behavior/interactions between people because it amounts to following rules or instructions to predict and diagnose diseases. Any limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below. 
Dependent claims 2-11 include other limitations, but these only serve to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as claim 1. 

Step 2A of the Alice/Mayo Test - Prong Two
A method of implementing a resource management system in a healthcare facility, comprising: 
using a first health data to develop a model to predict a first resource requirement; 
assessing a predictive ability of the model by applying a second health data to the model to predict a second resource requirement and comparing the second resource requirement to a known resource requirement; 
informationally coupling the model with a database of health data for the healthcare facility, wherein the database includes contemporaneous data from the healthcare facility; and 
implementing the resource management system comprising the model in the healthcare facility.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 
Furthermore, claims 1-11 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a database” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.04(d).
add insignificant extra-solution activity – for example, the recitation of “wherein the database includes contemporaneous data from the healthcare facility,” which amounts to selecting a particular data source or type of data to be manipulated. See MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the claims include no additional elements (i.e. the elements other than the abstract idea).
Dependent claims 2-11 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned claims represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. claims 6-11); and selecting a particular data source or type to be manipulated (e.g. claims 4-5).
Claims 2-3 and 8 recite the additional element of a machine learning algorithm. Prior art indicates that machine learning, as claimed, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0015; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028)
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-11 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2020/0211701 to Martindale (“Martindale”)
Regarding claim 1, Bastide discloses: 
A method of implementing a resource management system in a healthcare facility, comprising: (Martindale, 0008, Fig. 2: a method of predicting a patient’s length of stay)
using a first health data to develop a model to predict a first resource requirement; (Martindale, 0005: the models predict a length of stay, which determines the allocation of resources (0004), and the models are determined from patient information and facility information, which is health data) 
assessing a predictive ability of the model by applying a second health data to the model to predict a second resource requirement (Martindale, 0070: a second data set is used to determine how the predicted length of stay compares to the actual length) and comparing the second resource requirement to a known resource requirement; (Martindale, 0070, Fig 4: the predicted length of stay from the second data set is compared to the actual length of stay) 
informationally coupling the model with a database of health data for the healthcare facility, (Martindale, Fig. 1A: the system includes model data and model storage 128) wherein the database includes contemporaneous data from the healthcare facility; and (Martindale, 0057: the data, which includes patient and/or facility information (0058) is received in real time)
implementing the resource management system comprising the model in the healthcare facility. (Martindale, claim 11: using the lengths of stays predicted for the plurality of patients to predict a patient volume for the emergency department).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the model comprises a machine learning algorithm. (Martindale, 0053: a length of stay model uses machine learning algorithms)

Regarding claim 3, the combination discloses each of the limitations of claim 2, as discussed above, and further discloses:
wherein the machine learning algorithm employs at least one of supervised, unsupervised, reinforcement, or ensemble learning methodology. (Martindale, 0053: a machine learning methods include random forest, which is a form of unsupervised machine learning, see https://en.wikipedia.org/wiki/Random_forest)

Regarding claim 5 the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the resource requirement is at least one of length of stay, required equipment, or required personnel for a patient. (Martindale, 0005: the models predict a length of stay, which determines the allocation of resources, see 0004)

Regarding claim 6 the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the model further identifies a class of health data that affects a predicted outcome of the model by more than 10%. (Martindale, 0069, Fig. 3A: certain variables have a greater effect on the length of stay determined by the model, and ADT.ORDER.PLACED, for example, has a 25% (1.0-0.75) greater effect on the model than SEEN.BY.DOCTOR)

Regarding claim 7 the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the database includes classes of data related to an operational outcome of the healthcare facility, a financial outcome of the healthcare facility, a diagnosis of a patient, a prognosis of a patient, a patient outcome, or a treatment of a patient. (Martindale, 0026: the data includes patient data, healthcare resource data; physiological variables, etc)

Regarding claim 9, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the resource management system further identifies whether a predicted resource requirement exceeds a limit. (Martindale, 0072: the predicted length of stay is compared to a threshold length)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0211701 to Martindale (“Martindale”) in view of U.S. Patent Publication No. 2008/0015891 to Lee (“Lee”) 
Regarding claim 4 Martindale discloses each of the limitations of claim 1, as discussed above, and further discloses:
applying the model to contemporaneous data from the healthcare facility (Martindale, 0057: the data, which includes patient and/or facility information (0058) is received in real time and used by the model).
Martindale does not explicitly recite, but Lee teaches that it is old and well known in the art of healthcare to include data being used to predict an unknown resource requirement. (Lee, 0027: the system forecasts the future use of unknown resources)
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Martindale to include predicting unknown resource use, as taught by Lee, because both Martindale and Lee deal with managing medical resources, and Lee teaches predicting unknown resource use helps to avoid the high cost of poorly managed resources. (Lee, 0027).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0211701 to Martindale (“Martindale”) in view of U.S. Patent Publication No. 2021/0366577 to Koller (“Koller”) 
Regarding claim 8, the combination discloses each of the limitations of claim 2, as discussed above, and further discloses:
Martindale does not explicitly recite, but Koller teaches that it is old and well known in the art of healthcare to include wherein the machine learning algorithm self modifies to minimize a delta between a predicted resource requirement and an actual resource requirement. (Koller, 0266: a machine learning model is adjusted to minimize error, which is the difference (equivalent of delta) between a predicted value and a ground truth of the training data, which is the equivalent of an actual resource requirement)
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Martindale to include minimizing a difference between the predicted and actual result, as taught by Koller, because Koller teaches that minimizing the difference is helpful in developing more accurate models and therefore predictions. (Koller, 0276).

Regarding claim 10, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
Martindale does not explicitly recite, but Koller teaches that it is old and well known in the art of healthcare to include wherein the resource management system further provides a recommended act to minimize a delta between a predicted resource requirement and a limit. (Koller, 0266: the recommended act in this case is to adjust the machine learning model).
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Martindale to include adjusting the machine learning model, as taught by Koller, because Koller teaches that minimizing the difference is helpful in developing more accurate models and therefore predictions. (Koller, 0276).

Regarding claim 11, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
Martindale does not explicitly recite, but Koller teaches that it is old and well known in the art of healthcare to include wherein the resource management system further assigns a risk index to a patient based on a delta between a predicted resource requirement and a limit. (Koller, 0270: the machine learning model is trained using the difference between an actual and predicted score, see para 0266, and the machine learning model determines a quantification of risk (e.g. a risk index) meaning that the risk is based on the difference)
Therefore, it would have been obvious to one with ordinary skill in the art of healthcare at the time of filing to modify Martindale to include a quantification of risk, as taught by Koller, because Koller teaches that determining patient risk for a particular disease is helpful in making predictions that allow for preventative interventions. (Koller, 0271).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686